230 F.2d 952
Neal HOEPPNER, by Walter C. Hoeppner, his Next Friend, Appellant,v.Nathan COON and Gail B. Coon, Appellees.
No. 12572.
United States Court of Appeals Sixth Circuit.
February 28, 1956.

Appeal from the United States District Court for the Southern District of Ohio; Lester L. Cecil, Judge.
Frankenstein & Frankenstein, Ft. Wayne, Ind., Milton L. Farber, Columbus, Ohio, for appellant.
Wiles & Doucher, Columbus, Ohio, Rendigs, Fry & Kiely, Cincinnati, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment entered upon a jury verdict for the appellees in appellant's action for personal injuries received while a patron of appellees' bathing beach, was heard upon the record, briefs, and argument of counsel for the parties;


2
And it appearing that the trial court committed no error prejudicial to the appellant in the admission of evidence, the instructions to the jury, or otherwise;


3
It is ordered that the judgment of the district court be and it hereby is affirmed.